Citation Nr: 1141398	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-09 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.  

2.  Entitlement to a compensable evaluation for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from December 1984 to May 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2005 and October 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In the June 2005 decision, the RO denied service connection for a left shoulder disorder.  In the October 2005 decision, the RO granted service connection for erectile dysfunction and assigned a noncompensable (zero percent) disability rating.  


FINDINGS OF FACT

1.  The Veteran has not had a left shoulder disability at any time since he filed his claim in February 2005.  

2.  The Veteran does not have any deformity of the penis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, (2011). 


2.  The criteria for a compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.115b, Diagnostic Code 7522 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in February 2005 and in October 2009.  The RO sent the 2005 letter in response to the Veteran's claim of entitlement to service connection for bilateral shoulder disabilities and disabilities of the spine.  The grant of service connection for erectile dysfunction derives from the spine claim because the erectile dysfunction was found to have resulted from medication prescribed as treatment for the spine condition.  The February 2005 letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence, but did not include notice as to how VA assigns disability ratings in the event that service connection is established.  Notice as to the evidence relevant to establish a disability rating was provided to the Veteran in the October 2009 letter, after the RO issued its initial decisions in this case.  There is thus a timing defect in this notice.  

Following the October 2009 letter, the RO readjudicated both claims in a supplemental statement of the case issued in January 2010.  That action coupled with the opportunity that the Veteran has had to meaningfully participate in the development of his claims has cured the timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and the Veteran submitted a treatment record from University of Missouri Health Care.  In August 2005, VA afforded the Veteran a general compensation and pension (C&P) examination.  That examination included examination of his back, both shoulders, and genitourinary system.  The examination was adequate because the examiner described the Veteran's disabilities on appeal in sufficient detail for the Board to make a fully informed decision and the examiner took into account the Veteran's relevant medical history.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The October 2005 treatment note from University of Missouri Health Care provides additional probative evidence regarding the rating for his erectile dysfunction.  There is sufficient medical evidence of record to decide this appeal.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection for a Left Shoulder Disability

In his March 2008 substantive appeal, the Veteran contended that service connection for a left shoulder disability is warranted because he complained of left shoulder pain in January 2005 and underwent physical therapy for his shoulder in February and March 2005, prior to his separation from service in May 2005.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service treatment records document reports of right shoulder symptoms in 1993 and then again beginning in the early 2000s through 2005.  The earliest report of symptoms involving the Veteran's left shoulder are found in a January 2006 report of medical history.  By selecting preprinted categories, he indicated that he either then had or had previously had painful shoulder, elbow or wrist; impaired use of arms, legs, hands, or feet; bone, joint, or other deformity; and swollen or painful joints.  In a section for explaining these selections, he stated that he had right shoulder pain on several occasions that had been diagnosed as rotator cuff injury and bursitis, and that he had "Arthritis in joints (hands, wrists, knees, ankles, neck, feet, shoulders - basically all joints)."  

The first report that specifically mentions his left shoulder is from February 2005.  At that time he reported that he had suffered intermittent bilateral shoulder pain for ten years.  He denied any trauma.  The clinician conducted a clinical examination of each shoulder.  His findings were as follows:

Tenderness on palpation of the shoulders B ant[erior] shoulder [positive for] crepitus on the R[ight]Shoulder showed tenderness on palpation with associated empty can syndrome L[eft] [greater than] R[ight].  Pain was elicited during a Neer impingement test of the shoulder.   Pain was elicited during a Hawkins-Kennedy impingement test of the shoulder.  Sulcus sign of the shoulders was noted.  No tenderness on palpation at the acromioclavicular tip.  No tenderness on palpation of the deltoid muscle.  Shoulders showed tenderness on palpation without associated Codman's sign (DROP ARM TEST).  No tenderness on palpation at the bicipital grove with a negative Yergason's test.  Tenderness on palpation at the bicipital grove with a negative Speed's test.  Shoulder joints have full range of motion with pain at end range all planes.  No pain was elicited during O'Briens test of the shoulder.  

As to neurological findings, the clinician stated that "shoulder weakness was observed GMMT on B 4/5 - middle trap and rhomboids 4/5."  He assessed the Veteran with rotator cuff tendonitis but did not make any distinctions between the shoulders.  He was released without limitations for follow up with 4 weeks of physical therapy.  

Physical therapy notes document that the Veteran underwent physical therapy twice per week for bilateral shoulder impingement during  February and the first week of March 2005.  March 7, 2005 rheumatology consult notes document that he had back pain for the past two years, bilateral knee pain for the past five years, and hand, foot, and ankle pain for the past eight months.  March 7, 2005 physical therapy notes include that the Veteran reported cervical spine pain, back pain and increased right shoulder pain.  Musculoskeletal examination at that time referred to shoulder pain but was not specific as to which shoulder.  

In April 2005, the Veteran underwent a C&P examination.  The examiner indicated that she had reviewed his service treatment records.  She recorded an accurate history of his relevant medical treatment.  She recorded his report that his bilateral shoulder symptoms began in 1993.  She also accurately reported that x-ray studies from March 2005 showed no fracture or dislocation or soft tissue abnormalities of either shoulder.  

She recorded the Veteran's report that he has decreased shoulder strength bilaterally, that it is difficult for him to drive with his hands at the ten o'clock and two o'clock position, and that he has intermittent pain of three on an increasing scale of zero to ten.  He reported that aggravating factors include lifting more than fifty pounds or working with his hands overhead, that his shoulders do not lock up or give way, and that he hears clicking noises at the right shoulder greater than the left shoulder.  He reported that this affected his job in that he had a "no push ups profile" and that it affected his home life because he has difficulty brushing his teeth without his arm supported.  He denied flare ups and reported that there is no change in disability with repetitive use.  

Physical examination included a finding that the Veteran is right handed.  As to his shoulders, the examiner recorded range of motion in degrees as follows:  Forward flexion from 0 to 150 on the right and 0 to 180 on the left; hyperextension from 0 to 50 bilaterally; abduction from 0 to 140 degrees on the right and 0 to 180 degrees on the left; adduction from 0 to 50 degrees.  She stated that he could internally and externally rotate this shoulders, had no arm drop, had pain with motion on abduction, no tenderness to palpation, and that he was able to move his shoulders actively, passively, and repetitively without signs of pain, discomfort or fatigability.  

That examination included examination for other disabilities that are not before the Board at this time.  She listed a number of diagnoses.  But as to his shoulders she diagnosed only right shoulder pain.  Her examination of both shoulders and numerous other joints with a diagnosis of right shoulder pain but no diagnosis with regard to the Veteran's left shoulder is evidence that the Veteran did not have a disorder of his left shoulder when examined.  

The examiner relied on sufficient facts and data - review of the Veteran's service treatment records, interview with the Veteran, and physical examination of his left shoulder.  She appears to have reliably applied reliable medical principles to those facts and data.  Her determination of a left shoulder disability in light of her examination results needs no additional explanation.  The Board therefore finds the examination to be probative evidence unfavorable to a grant of service connection for a left shoulder disorder.  

It has not been ignored in this case that the Veteran complained of left shoulder symptoms in January 2005, was diagnosed with rotator cuff tendonitis, and underwent physical therapy for several weeks for impingement syndrome. Nor has the Board failed to consider that the Veteran reported during the April 2005 examination that he had pain.  Those facts, however, were all before the medical professional who examined the Veteran in April 2005.  Yet, she diagnosed right shoulder pain but did not diagnose any condition of his left shoulder.  From this evidence the Board can only conclude that whatever gave rise to his complaints in January 2005 was not a chronic disorder and no longer existed at the time of the April 2005 examination.  As between the Veteran's reports of pain and the examiner's findings and diagnoses, the Board assigns greater probative weight to the April 2005 examiner's findings and diagnoses because, by her training, she is better able to determine what constitutes a disability due to disease or injury than is the Veteran.  

There is no evidence of record dated after the April 2005 examination favorable to the Veteran's claim of entitlement to service connection for a left shoulder disability.  He has not reported any symptoms or reported that he receives any treatment for his left shoulder.  His statements have referred only to the January 2005 report of symptoms and the in-service physical therapy that ended early in March 2005.  In his September 2007 notice of disagreement, in which he disagreed with a denial of service connection with regard to both shoulders (service connection has since been established for a right shoulder disability) he reported only that he had a recurring history of treatment over a 10 year period and that "this condition" has impacted on his ability to perform everyday tasks.  His service treatment records do show that he had a long history of treatment and reports of symptoms involving his right shoulder, but not his left shoulder.  

Here, the only finding of any symptom involving his left shoulder is the statement that the examiner applied to both shoulders that he had pain on abduction.  "Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. Principi, 13 Vet.App. 282, 285 (1999), vacated on other grounds 259 F.3d 1356 (Fed. Cir. 2001).  Furthermore, the examiner did not find this pain to be of any significance as shown by the fact that she diagnosed right shoulder pain but did not diagnose left shoulder pain.  

Where the evidence is against a finding that a claimed disability has existed at any time from when the Veteran filed his claim to the issuance of the Board decision, the claim must be denied.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).  Here, the most probative evidence is the April 2005 examination report because that report included an extensive interview with the Veteran as well as physical examination and review of his past relevant medical history, including the January 2005 to March 2005 left shoulder complaint and physical therapy.  

The Board has considered application of McLain, which provided that even if a disability resolved during the course of an appeal, staged ratings could be assigned for the period following the claim until the disability was no longer present.  McClain 21 Vet. App. at 321.  In this case, the Veteran filed his claim in December 2004 but was not separated from active service until May 31, 2005.  The earliest effective date of any grant of service connection would therefore be June 1, 2005.  See 38 C.F.R. § 3.400(b)(2)(i) (earliest date that service connection can be awarded is the day after separation from active service).  Here, the most probative evidence shows that the Veteran did not have a left shoulder disability as of or after April 2005.  Service connection therefore cannot be granted because the evidence is against a finding that he had a left shoulder disability at any time following the earliest possible date of a grant of service connection.  

Because the preponderance of  evidence is against a grant of service connection for a left shoulder disability, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Evaluation for Erectile Dysfunction

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Service connection for erectile dysfunction was established in the October 2005 rating decision on appeal.  At that time the RO assigned a noncompensable rating under 38 C.F.R. § 4.115(b), Diagnostic Code 7522, and awarded special monthly compensation for loss of use of a creative organ, under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a), effective June 1, 2005, the day after the Veteran was separated from active service.  

Diagnostic Code 7522 provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b.  Thus, two distinct criteria are required for a compensable rating: (1) loss of erectile power and (2) deformity of the penis.  In every instance where the schedule does not provide a zero percent rating (non-compensable) for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met. 38 C.F.R. § 4.31.  

There are no findings of and the Veteran has not asserted that he has any deformity of the penis.  Genito-urinary physical examination conducted as part of the April 2005 C&P examination includes findings that he was circumcised, testes down bilaterally, no masses or hernia, and slightly smooth, soft, symmetrical nontender slightly enlarged prostate.  In other words, detailed findings of his genitals without any mention of penile deformity.  An October 2005 treatment note from University of Missouri Health Care included a finding that he had normal genitalia.  These two documents are medical evidence that the Veteran does not have deformity of the penis.  

The April 2005 examination report includes a finding that the Veteran reported difficulty obtaining an erection, beginning when he started treatment with Neurontin.  His erectile dysfunction is therefore due to drug treatment.  

In July 2011 argument, the Veteran's representative pointed out the text of 38 C.F.R. § 4.21.  That section, titled "Application of rating schedule," provides in its totality, as follows:

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and, above all, coordination of rating with impairment of function will, however, be expected in all instances.

38 C.F.R. § 4.21.

Erectile dysfunction due to medication is not an atypical instance.  Nor could it be said that Diagnostic Code 7522 addresses a "more fully described grade of disability" given that it contains two requirements for a compensable rating.  Therefore, the Board finds that application of § 4.21 does not yield a compensable rating in this case.  Of note is that the Veteran has not gone uncompensated for his erectile dysfunction; the RO awarded special monthly compensation for loss of use of a creative organ. 

Also considered by the Board is whether referral for a rating outside of the schedule is warranted.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The first prong of the Thun analysis cannot be resolved favorable to the Veteran in this case. The rating schedule does address the symptoms and extent of his disability - erectile dysfunction; the schedule simply requires more than the loss of erectile function for a compensable rating.  Referral for extraschedular consideration is therefore not warranted. 

Here, the preponderance of the evidence is against a finding that the Veteran's erectile dysfunction approximates the criteria for a compensable rating.  His appeal as to this issue must therefore be denied.  There is no reasonable doubt to be resolves as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left shoulder disorder is denied.  

Entitlement to a compensable evaluation for erectile dysfunction is denied.  



____________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


